Citation Nr: 1423308	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-14 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for type II diabetes mellitus with associated open angle glaucoma of the right eye and left eye.

2. Entitlement to an effective date earlier than April 2, 2009, for the grant of entitlement to service connection for type II diabetes mellitus.



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1970 to February 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In an August 2011 rating decision, the RO added open angle glaucoma of the right eye and open angle glaucoma of the left eye to the rating for the service-connected type II diabetes mellitus effective January 20, 2010, and September 9, 2010 respectively.

This increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for the diabetes mellitus remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  The Veteran does not require insulin for control of his type II diabetes mellitus.

2. The Veteran's open angle glaucoma is treated with continuous medication.

3. Regulations were amended to allow service connection for type II diabetes mellitus on a presumptive basis on May 8, 2001.

4. The Veteran filed an initial claim for service connection for type II diabetes mellitus received by the RO on April 2, 2009; neither an informal nor a formal claim for benefits was received prior to that date.

5. There is no credible evidence of type II diabetes mellitus manifested to a degree of 10 percent on or prior to May 8, 2001.

6. In a December 2009 rating decision, the RO granted service connection for type II diabetes mellitus, and assigned a 20 percent disability evaluation effective April 2, 2009.


CONCLUSIONS OF LAW

1. The criteria for a disability evaluation in excess of 20 percent for type II diabetes mellitus are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7 Diagnostic Code 7913 (2013).

2. The criteria for separate 10 percent ratings for open angle glaucoma of the right and left eye are met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.79, 4.84a, 4.119, Diagnostic Codes 7913, 6013 (2013).

3. The claim for an effective date prior to April 2, 2009 for the grant of service connection for type II diabetes mellitus is denied. 38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In May 2009 and October 2009, the RO sent a letters to the Veteran that explained the evidence necessary to substantiate the claim for service connection.  The letters also informed him of the division of responsibilities in obtaining evidence and explained how disability ratings and effective dates are determined. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  These letters were provided prior to initial adjudication of the Veteran's claim for service connection.  

In a December 2009 rating decision, the RO granted service connection for type II diabetes mellitus and assigned a 20 percent evaluation from April 2, 2009.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to the issue of entitlement to an earlier effective date.  

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and all of the identified private treatment records.  The Veteran reported an evaluation in the late 1990's for diabetes mellitus, he indicated that these records are not available.  In addition, the Veteran underwent a VA examination in September 2010 to obtain medical evidence as to the nature and likely etiology of the diabetic complications.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report provide a detailed review of the Veteran's claims folder including his lay statements and evidentiary submissions.  The examination report is adequate for the purpose of adjudicating the Veteran's claim.

For these reasons, the Board finds that VA has complied with the VCAA notification and assistance requirements.  The claim of service connection is ready to be considered on the merits.

Evaluation in excess of 20 percent for Diabetes Mellitus

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, worsening of the Veteran's type II diabetes mellitus to a degree warranting a rating in excess of 20 percent is not shown at any time during the relevant rating period.  Accordingly, staged ratings are not warranted.

A 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet. 38 C.F.R. § 4.119, Diagnostic Code 7913.

A 40 percent disability evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities. Id.

A 60 percent disability evaluation is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. Id.

A 100 percent evaluation is contemplated for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight and strength or complications that would be compensable if separately evaluated. Id.

A December 2007 private treatment record from Derry Medical Center indicates that the Veteran was diagnosed as having diabetes mellitus treated by diet control.  An April 2008 private treatment record indicates "encouraged lifestyle modification-exercise, weight loss, and diet."

The Veteran submitted a copy of a prescription for Metformin dated April 2009.

The next higher rating of 40 is not warranted unless the condition requires insulin, restricted diet, and regulation of activities.  There is no evidence or contention that treatment of the Veteran's diabetes mellitus has required insulin.  Treatment records indicate that he uses diet control as a method of treatment.  Competent histories as related by the Veteran indicate that he has some physical restriction but is presently employed and able to drive.  See September 2011 statement.  Consequently, a rating in excess of 20 percent for diabetes mellitus, type II, is not warranted. 38 C.F.R. § 4.119, Diagnostic Code 7913.  

As the preponderance of the evidence is against the claim for an evaluation in excess of 20 percent for type II diabetes mellitus with associated open angle glaucoma of the right eye and left eye, the benefit of the doubt doctrine is not for application in resolution of this aspect of the Veteran's appeal. See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Separate rating for open angle glaucoma of the right and left eye

A note to DC 7913 indicates that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation, and that noncompensable complications are considered part of the diabetic process under DC 7913.

Under Diagnostic Code 6013, open-angle glaucoma is to be evaluated based on visual impairment.  A 10 percent evaluation is the minimum evaluation if continuous medication is required.

Impairment of central visual acuity is evaluated from 0 to 100 percent under Diagnostic Codes 6061 through 6066. Diagnostic Code 6080 provides ratings for impairment of field vision from 10 to 100 percent.. See 38 C.F.R. § 4.79 (2013).

A January 2010 private treatment record from Spindell Associates diagnosed glaucoma, primary open angle, OD.  The Veteran had corrected visual acuity of 20/20-1 OD and 20/20 OS.  He had a normal appearing visual field.

On VA examination in September 2010, the Veteran's corrected visual acuity was 20/20 OU.  The Veteran did not have diabetic retinopathy and his myopia was correctable to 20/20 OU.  He reported use of Xalatan q.h.s. (every night at bedtime) OU.

Based on a review of the evidence, the Veteran's open angle glaucoma warrants a compensable rating under DC 6013 based on the use continuous of medication.  The Veteran has best corrected visual of 20/20 OD.  Therefore, a higher evaluation is not warranted based on impaired visual impairment.

Effective Date earlier than April 2, 2009 

Initially, we note that the Veteran had not claimed service connection for a covered herbicide disease, prior to April 2, 2009.  Covered herbicide diseases include type II diabetes mellitus.  Since there had been no prior claim the Nehmer provisions are not applicable. 38 C.F.R. § 3.816.

The general rule regarding effective dates is found at 38 U.S.C.A. § 5110(a): Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.

However, there is an exception found at 38 U.S.C.A. § 5110(g): Subject to the provisions of section 5101 of this title, where compensation, dependency and indemnity compensation, or pension is awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue.  In no event shall such award or increase be retroactive for more than one year from the date of application therefor or the date of administrative determination of entitlement, whichever is earlier.

VA added type II diabetes mellitus to the list of diseases presumptively due to in-service exposure to herbicides effective May 8, 2001.  Here, there is no credible evidence of type II diabetes mellitus on or prior to May 8, 2001.  Thereafter, the Veteran filed a claim for service connection on April 2, 2009.

In this case, the Veteran is seeking an effective date earlier than April 2, 2009, for the grant of service connection for type II diabetes mellitus.  He expressed disagreement with the effective date assigned but did not allege any specific error with the effective date assigned.  See Notice of disagreement received April 2010. 

To the extent that Veteran is not asserting that he filed an earlier formal or informal claim, prior to April 2, 2009; the provisions of 38 U.S.C.A. § 5110(a) require that the effective date shall not be earlier than the date of receipt of application therefor.

The Veteran filed his original claim for service connection for type II diabetes mellitus on April 2, 2009.  See VA Form 21-526 Veteran's Application for Compensation and/or Pension.  The record does not contain evidence of the Veteran having filed any claim prior to April 2, 2009.  The Board notes there was evidence of diabetes mellitus prior to the effective date of service connection that has been assigned.  The record does not support the assignment of an effective date prior to April 2, 2009.

The Board is aware that in pleadings the Veteran has reported that he has had diabetes mellitus since 1999.  However, this statement is in sharp contrast with his April 2, 2009 claim form (VA Form 21-526) wherein he reported a 2007 onset.  He has also reported that the records are not available.  Although competent to report the first date of diagnosis, his statements are in conflict with other evidence (VA-21-526) and do not establish that diabetes mellitus was manifest to a degree of 10 percent prior to April 2009.  The Veteran's more recent statements are not probative and do not serve to establish an earlier effective date.

The Board has considered the effect of a liberalizing law or VA issue. 38 U.S.C.A. § 5110(g);38 C.F.R. § 3.114(a).  Here, the effective date of the regulation which added type II diabetes mellitus as a disease presumptively due to in-service exposure to herbicides is May 8, 2001.  The Veteran was diagnosed with type II diabetes mellitus in December 2007.  As the Veteran did not have diabetes mellitus on the effective date of the liberalizing law, retroactive payment under 38 C.F.R. § 3.114 is not available. See 38 U.S.C.A. § 5110(g).

As the preponderance of the evidence is against an earlier effective date for the grant of service connection for type II diabetes mellitus, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied. 38 U.S.C.A. § 5107.

Extra Schedular Considerations

The Board has considered whether this matter should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected type II diabetes mellitus.  The governing norm in such exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Here, the rating criteria directly address the symptoms of the Veteran's type II diabetes mellitus, such as the need for an oral hypoglycemic agent (Metformin) and a restricted diet.  In addition, the Veteran has a separate evaluation for compensable complications of open angle glaucoma in the right and left eye.  Accordingly, referral to the Director, Compensation and Pension, for extraschedular consideration is not warranted.

ORDER

An evaluation in excess of 20 percent for type II diabetes mellitus is denied.

Entitlement to a separate disability evaluation of 10 percent for open angle glaucoma of the right and left eye associated with type II diabetes mellitus is granted.

An effective date prior to April 2, 2009, for the grant of service connection for type II diabetes mellitus with associated open angle glaucoma of the right eye and left eye is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


